Title: To George Washington from James Anderson (of Scotland), 15 April 1799
From: Anderson, James
To: Washington, George

 
Isleworth, near London, April 15th, 1799. In a very long and repetitious passage Anderson expounds on the military, naval, and commercial advantages to Britain, and disadvantages to France, of France’s public policy. He then writes: “To such persons as believe that the stability of States, and the happiness of a people, are to be measured exactly by the amount of their wealth, and the extent of their foreign trade and manufactures, these facts will be deemed of the most soothing nature for Britain; but to me they convey not any such idea. Nations, like individuals, have not their happiness augmented in proportion to the increase of their riches. They generally act with much more propriety when they are in moderate circumstances, than when superabounding in wealth. Power engenders pride, haughtiness, and a most intolerable self-sufficiency; this disgusts those with whom they must have dealings, and encourages rivals. It creates enemies at the same time; enemies, whose ill will is only displayed at the first in secret; but by and by they become open and declared as such. Wars of course follow, and many evils which it would be painful to enumerate. These evils will be, to you, very obvious, and might have been (or rather may be) foreseen by our rulers, whose duty it should have been to counteract their influence. This, I am sorry to say, has not been done. Owing to the greater profits that are to be made in trade or manufactures than in agriculture, at the same time that such persons are more independent of others, and at greater liberty to act as occasion may require, young men of spirit and enterprise naturally prefer the first, and neglect the last. Fiscal regulations might easily be adopted to counteract in some measure this evil; but this has not been attended to. Some late taxes, particularly the salt tax and the income tax, have a direct contrary effect; for they press much more heavily on country gentlemen and farmers, than on those who are engaged in trade and manufactures: bad is thus made worse, and a spirit of turbulence and insubordination is disseminated among the lower orders of society, which must break out on the first check that business, in their particular line, experiences; and this must give rise to a system of coercive government that is only productive of general misery, and individual distress; not to mention the discontents that are the never failing attendants on the occasional recurrence of years of scarcity, which are inevitable where this system of economy is adhered to.
“None of these effects would have been experienced if the less brilliant but more steady operations of agriculture had been duly cherished and encouraged. There would have been no difficulty in finding other sources of productive taxes here, had they been fought for; but it too often happens in financial arrangements, that men overlook the only

certain means of augmenting the revenue, viz. that of adopting measures to promote the health of the body politic in all its members; and, instead of supplying the goose with plenty of nourishing food to make her with certainty lay abundance of golden eggs for many years to come, in their eagerness to get all the eggs at once, they kill the goose herself, and thus cut off the source of that future supply which would have been certain. Such, Sir, are the reflections which occur to my mind, when I contemplate this important subject: but I interfere not with the department of any one. Of too little importance to have any influence on the political system, I see these things as if I saw them not; and quietly go forward in my retired course of life, without annoying others, or perplexing myself about things that I cannot mend.
“Having in some measure regained my usual state of health, I have, at last, begun the work that I had in contemplation, the first number of which will accompany this; and which (entitled, Recreations in Agriculture, Natural History, Arts, and Miscellaneous Literature) I beg you will honour with your acceptance, as a small testimony of the most respectful esteem and warmest attachment on my part. It can lay claim to that honour on no account but one, which is, that, however my judgment may err, it is my sincerest wish that every line in it may be calculated, in one way or other, to promote the welfare or happiness of some human being; and it shall be my uninterrupted study to make it do so. At my time of life (now declining into the vale of years) disengaged as I am from all those worldly pursuits which excite the active energies of most men, things appear under a very different aspect from what they did in the morning of life: feeling not the smallest tincture of ambition, nor the stimulating impulse of the love of gain, I stood in need of some object that could give a little activity to the mind, so as to suffer the thread of life to be spun out till the period of its termination shall arrive, without experiencing in too strong a degree that languid apathy which is the unavoidable attendant upon total inactivity. In casting about for this kind of stimulus to exertion, I could discover none that promised to be either so steady in its effects, or so pleasing in its operation, as that which I have chosen. For as I have come under certain obligations to the public, I cannot consider myself to be at liberty, in case of any fit of indolence, to abandon it; and therefore must go on, unless very powerful reasons shall oppose it. As the mind must thus be steadily directed at all times towards an object that has ever been strongly interesting to me, I hope it will prove an agreeable recreation to myself at least; to insure which, I have determined, that while it is continued, not one word shall be admitted into it that does not appear to me to be calculated to answer the purpose above stated. It is, therefore, probable, that the work will assume a tone somewhat different from most publications, the authors of which are in general

actuated by considerations that can have scarcely any effect upon me. How far the public may relish a performance conducted in this manner, or whether I shall be able to carry it into effect in the way I propose, remains to be ascertained. In all events my part is taken; nor shall I on that account be subjected to any embarrassment. Should the sale be such as not fully to indemnify the expense of carrying it forward in a proper manner, I shall, without hesitation or struggle of any sort, relinquish the work; conceiving that to be the most unequivocal criterion that can be adopted, either that the plan is improper, or the execution deficient; and I shall in this respect be directed by the public.
“The succeeding numbers of this work shall be forwarded to you as soon as an opportunity offers after the publication of each: I am only at a loss to know through what channel they may with most safety be sent. Will you have the goodness to let me know the name of your bookseller in Philadelphia? They might be forwarded to his care.
“It gives me much satisfaction to learn, that the gardener behaves himself properly; for I was anxious on that account. A good servant is, in this country, a rare acquisition. It does not always happen that a good master meets with such; but he has a much better chance for it than others. I hope he will continue to please.”
